Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 20190090261 to Yang in view of U.S. Publication No. 20170201974  to Sohn et al, and in further view of U.S. Publication No. 20200295824 to Charbit et al.
Referring to claim 1, Yang et al disclose in Figures 1-8 a method for wireless communication at a UE, comprising:
…
Receiving a radio resource control message comprising a second indication of a second transmission timing offset.  Section 0053: BS 720 transmits to UE 710 a radio resource control RRC message including a transmission timing offset that UE 710 uses for UL transmissions to BS 720.
Transmitting an uplink message based at least in part on the second transmission timing offset.  Section 0053: UE 710 transmits UL transmissions to BS 720 using the transmission timing offset on a PUSCH.  Refer to Sections 0019-0077.
Yang et al do not disclose … receiving a system information message comprising a first indication of a first transmission timing offset for a cell in a non-terrestrial network…

Sohn et al disclose in Section 0006 wherein BS includes a transmission timing offset for UE to control the transmission timing and uplink resource allocation information into a RAR message (claimed “system information message”; the claim does not specifically define a claimed “system information message” so a RAR message reads on the claimed “system information message”) and transmits the RAR message to UE (claimed “receiving a system information message comprising a first indication of a first transmission timing offset for a cell…”).  Sohn et al also disclose in Section 0006 that BS transmits random access information included in a system information block (SIB) (claimed “system information message”) to UE.  Also, Charbit et al disclose in Figures 1-6 and Sections 0018-0062 a method of controlling transmission timing, including offsets, in a non-terrestrial network (claimed “… first transmission timing offset for a cell in a non-terrestrial network”).  By applying Charbit et al to Sohn et al: BS of Sohn et al can transmit transmission timing offset information to UE in a non-terrestrial network, as disclosed by Charbit et al.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to include … receiving a system information message comprising a first indication of a first transmission timing offset for a cell in a non-terrestrial network… One would have been motivated to do so so since BS transmits transmission timing offset information to UE in a system information message to facilitate uplink transmission timing and to control transmission timing offset in a non-terrestrial network.
Referring to claim 31, Yang et al discloses a UE (UE 710), comprising: 
At least one processor (processor 712).
Memory (memory 714) comprising instructions executable by the at least one processor (memory 714 comprises instructions to be executed by processor 712 to perform UE functions).
And a transceiver (transceiver 716) configured to: 
…
Receive a radio resource control message comprising a second indication of a second transmission timing offset.
Transmit an uplink message based at least in part on the second transmission timing offset.
Yang et al do not disclose … receive a system information message comprising a first indication of a first transmission timing offset for a cell in a non-terrestrial network…  Refer to the rejection of claim 1.
Claims 18 and 39 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 20190090261 to Yang in view of U.S. Publication No. 20170201974  to Sohn et al in view of U.S. Publication No. 20200295824 to Charbit et al, and in further view of U.S. Patent No. 11166065 to Camargo et al.
Referring to claim 18, Yang et al disclose in Figures 1-8 a method for wireless communication at a network device (BS 720), comprising:
…
Transmitting, to the UE, a radio resource control message comprising a second indication of a second transmission timing offset …  Section 0053: BS 720 transmits to UE 710 a radio resource control RRC message including a transmission timing offset that UE 710 uses for UL transmissions to BS 720.
Receiving, from the UE, an uplink message based at least in part on the second transmission timing offset.  Section 0053: UE 710 transmits UL transmissions to BS 720 using the transmission timing offset on a PUSCH.  Refer to Sections 0019-0077.
Yang et al do not disclose … transmitting, to a UE, a system information message comprising a first indication of a first transmission timing offset for a cell in a non-terrestrial network…
Sohn et al disclose in Section 0006 wherein BS includes a transmission timing offset for UE to control the transmission timing and uplink resource allocation information into a RAR message (claimed “system information message”; the claim does not specifically define a claimed “system information message” so a RAR message reads on the claimed “system information message”) and transmits the RAR message to UE (claimed “transmitting, to a UE, a system information message comprising a first indication of a first transmission timing offset for a cell …”).  Sohn et al also disclose in Section 0006 that BS transmits random access information included in a system information block (SIB) (claimed “system information message”) to UE.  Also, Charbit et al disclose in Figures 1-6 and Sections 0018-0062 a method of controlling transmission timing, including offsets, in a non-terrestrial network (claimed “… first transmission timing offset for a cell in a non-terrestrial network”).  By applying Charbit et al to Sohn et al: BS of Sohn et al can transmit transmission timing offset information to UE in a non-terrestrial network, as disclosed by Charbit et al.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to include … transmitting, to a UE, a system information message comprising a first indication of a first transmission timing offset for a cell in a non-terrestrial network… One would have been motivated to do so so since BS transmits transmission timing offset information to UE in a system information message to facilitate uplink transmission timing and to control transmission timing offset in a non-terrestrial network.
Yang et al also do not disclose … transmitting, to the UE, a radio resource control message comprising a second indication of a second transmission timing offset that is based at least in part on a round trip time for communications between the UE and the cell in the non-terrestrial network.
Carmago et al disclose in Column 1 line 1 to Column 20 line 56 wherein that a transmission timing offset is based on the round trip time of communications between a network and a client device (claimed “transmission timing offset that is based at least in part on a round trip time for communications between the UE and the cell…”).  Also, Charbit et al disclose in Figures 1-6 and Sections 0018-0062 a method of controlling transmission timing, including offsets, in a non-terrestrial network (claimed “… communications between the UE and the cell in the non-terrestrial network”).  By applying Charbit et al to Carmago et al: the transmission timing offset of Carmago et al is based on the round trip time of communications between BS and UE in a non-terrestrial network, as disclosed by Charbit et al.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to include … transmitting, to the UE, a radio resource control message comprising a second indication of a second transmission timing offset that is based at least in part on a round trip time for communications between the UE and the cell in the non-terrestrial network.  One would have been motivated to do so since transmission timing is based on round trip time of communications between BS and UE and to control transmission timing offset in a non-terrestrial network.
Referring to claim 39, Yang et al disclose a network device (BS 720), comprising: 
At least one processor (processor 722).
Memory (memory 724) comprising instructions executable by the at least one processor (memory 724 comprises instructions to be executed by processor 722 to perform BS functions)..
A transceiver (transceiver 726) configured to: 
…
Transmit, to the UE, a radio resource control message comprising a second indication of a second transmission timing offset …
Receive, from the UE, an uplink message based at least in part on the second transmission timing offset. 
Yang et al do not disclose … transmit, to a UE, a system information message comprising a first indication of a first transmission timing offset for a cell in a non- terrestrial network…  
Yang et al also do not disclose transmit, to the UE, a radio resource control message comprising a second indication of a second transmission timing offset that is based at least in part on a round trip time for communications between the UE and the cell in the non-terrestrial network.  Refer to the rejection of claim 18.

Allowable Subject Matter
Claims 2-8, 19-24, 32-38, and 40-45 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Publication No. 20130034066 to Kakishima et al disclose in Sections 0046 and 00114 wherein BS transmits transmission timing offset information to UE via RRC signaling.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE Y NG whose telephone number is (571)272-3124. The examiner can normally be reached M-F 12pm-9pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 5712723139. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Christine Ng/
Examiner, AU 2464
November 8, 2022